Exhibit 10.2.2
AMENDMENT NO. 2
TO
SPDR® GOLD TRUST
(formerly known as
streetTRACKS® GOLD TRUST)
UNALLOCATED BULLION ACCOUNT AGREEMENT
     This amendment (this “Amendment”), dated as of May 20, 2008, is Amendment
No. 2 to the streetTRACKS® Gold Trust Unallocated Bullion Account Agreement,
dated November 12, 2004, between HSBC Bank USA, National Association (the
“Custodian”) and The Bank of New York, not in its individual capacity, but
solely as trustee of the streetTRACKS® Gold Trust (the “Trustee”), as amended by
Amendment No. 1 thereto, dated November 26, 2007 (the “Unallocated Bullion
Account Agreement”).
     WHEREAS, the Trustee and the Custodian have hitherto entered into the
Unallocated Bullion Account Agreement and the same is currently in full force
and effect; and
     WHEREAS, clause 12.4 of the Unallocated Bullion Account Agreement provides
that any amendment thereto shall be in writing signed by the Trustee and the
Custodian; and
     WHEREAS, effective concurrently herewith the name of the streetTRACKS® Gold
Trust is changed to “SPDR® Gold Trust” (the “Trust”) and the name of the
streetTRACKS® Gold Shares is changed to “SPDR® Gold Shares” (the “Shares”); and
     WHEREAS, the Trustee and the Custodian wish to amend the Unallocated
Bullion Account Agreement to refer to the new names of the Trust and Shares;
     NOW, THEREFORE, the Trustee and the Custodian agree as follows:
     1. Throughout the Unallocated Bullion Account Agreement, all references to
“streetTRACKS® Gold Trust” are hereby amended to read “SPDR® Gold Trust” and all
references to “streetTRACKS® Gold Shares” are hereby amended to read “SPDR® Gold
Shares.”
     2. The foregoing amendments shall be effective as of May 20, 2008.
     3. Except as modified by this Amendment, the Unallocated Bullion Account
Agreement shall remain unmodified and in full force and effect.
     4. This Amendment is governed by, and will be construed in accordance with,
English law. The parties agree that the courts of the State of New York, in the
United States of America, and the United States federal court located in the
Borough of

-1-



--------------------------------------------------------------------------------



 



Manhattan in such state are to have jurisdiction to settle any disputes or
claims which may arise out of or in connection with this Amendment and, for
these purposes each party irrevocably submits to the non-exclusive jurisdiction
of such courts, waives any claim of forum non conveniens and any objections to
the laying of venue, and further waives any personal service.
     5. Capitalized terms used but not defined in this Amendment shall have the
meaning assigned to such terms in the Unallocated Bullion Account Agreement.
     6. This Amendment may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed an original, but together
shall constitute one and the same amendment. Facsimile signatures shall be
acceptable and binding.
[Signature Page Follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Custodian and the Trustee have caused this
Amendment to be executed as of the day and year first above written.

             
 
                HSBC Bank USA, National Association    
 
           
 
  By:
Name:   /s/ D. Rousos
 
D. Rousos    
 
  Title:   Authorised Signatory    
 
                The Bank of New York, not in its individual capacity, but solely
as trustee of the streetTRACKS® Gold Trust    
 
           
 
  By:
Name:   /s/ Andrew Pfeifer
 
Andrew Pfeifer    
 
  Title:   Vice President    

[Signature Page to Amendment No. 2 to
streetTRACKS®Gold Trust Unallocated Bullion Account Agreement]

-3-